Case 1:18-cv-07957-RBK-KMW Document 29 Filed 03/13/20 Page 1 of 2 PagelD: 84

PATRICK J. MADDEN, ESQUIRE -— ID 019781996

MADDEN & MADDEN, P.A.

108 KINGS HIGHWAY EAST - SUITE 200

POST OFFICE BOX 210

HADDONFIELD, NEW JERSEY 08033

TEL: (856) 428-9520

Attorney for Defendants, Camden County Police Department and Camden County Department of
Corrections

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ALBERT FIELDS CIVIL ACTION
Plaintiff{s), No.: 1:18-cv-07957-RBK-KMW
v.
CAMDEN COUNTY POLICE
DEPARTMENT, CAMDEN STIPULATION OF DISMISSAL

DEPARTMENT OF CORRECTIONS &
CFG HEALTH SYSTEMS, LLC

 

Defendant(s).

The matter in difference in the above-entitled action having been amicably resolved by and
between the parties, it is hereby stipulated and agreed that all claims and crossclaims of plaintiff,
Albert Fields, and defendants, Camden County Police Department, Camden Department of
Corrections and CFG Health Systems, LLC, are hereby dismissed with prejudice and without

costs.

MADDEN & MADDEN, P.A.

‘s/ Patrick J. Madden
Dated: January 27, 2020 By:

 

Patrick J, Madden, Esquire

Attorney for Defendants, Camden County Police
Department and Camden County

Department of Corrections
Case 1:18-cv-07957-RBK-KMW Document 29 Filed 03/13/20 Page 2 of 2 PagelD: 85

Dated: / halao

om arf

HOLTZMAN & MCCLAIN, PC

ALO [lel

Jeffrey S, McClain, Esquire
Attofney for Defendant, CFG Health Systems, LLC

LAW OFFICE OF CLARA R. SMITH

 

Attorney for Plaintiff
